EXHIBIT 10.23

SECURITY AGREEMENT

 

Borrower:

 

TeleSpan, Inc.

 

 

6000 Northwest Pkwy., Suite 110

 

 

San Antonio, TX 78249

 

 

 

Lender:

 

TeleSpan, Inc.

 

 

Northwest Pkwy., Suite 100

 

 

San Antonio, TX 78249

 

 

Principal Amount:  $200,000.00

Date of Note:  April 27, 2001

Maturity:  May 31, 2001

 

 

THIS SECURITY AGREEMENT is entered into between TeleSpan, Inc. (referred to
below as “Grantor”); and GlobalSCAPE, Inc. (referred to below as “Lender”).  For
valuable consideration, Grantor grants to Lender a security interest in the
Collateral to secure the Indebtedness and agrees that Lender shall have the
rights stated in this Agreement with respect to the Collateral, in addition to
all other rights which Lender may have by law.

 

DEFINITIONS.  The following words shall have the following meanings when used in
this Agreement.  Terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code.  All
references to dollar amounts shall mean amounts in lawful money of the United
States of America.

 

Agreement.   The word “Agreement” means this Security Agreement, as this
Security Agreement may be amended or modified from time to time, together with
all exhibits and schedules attached to this Security Agreement from time to
time.

 

Collateral.  The word “Collateral” means the following described property of
Grantor, whether now owned or hereafter acquired, whether now existing or
hereafter arising, and wherever located:

 

Grantor’s Accounts, as that definition may be amended from time to time, under
that Carrier Service Agreement for International Terminating Traffic dated
November 25, 1998 between Grantor and Qwest Communications, and;

 

 In addition, the word “Collateral” includes all the following, whether now
owned or hereafter acquired, whether now existing or hereafter arising, and
wherever located:

 

(a)  All attachments, accessions, accessories, tools, parts, supplies,
increases, and additions to and all replacements of and substitutions for any
property described above.

 

(b)  All products and produce of any of the property described in this
Collateral section.

 

1

--------------------------------------------------------------------------------


 

(c)  All accounts, general intangibles, instruments, rents, monies, payments,
and all other rights, arising out of a sale, lease, or other disposition of any
of the property described in this Collateral section.

 

(d)  All proceeds (including insurance proceeds) from the sale, destruction,
loss, or other disposition of any of the property described in this Collateral
section.

 

(e)  All records and data relating to any of the property described in this
Collateral section, whether in the form of a writing, photograph, microfilm,
microfiche, or electronic media, together with all of Grantor’s right, title,
and interest in and to all computer software required to utilize, create,
maintain, and process any such records or data on electronic media.

 

Event of Default.  The words “Event of Default” mean and include without
limitation any of the Events of Default set forth below in the section titled
“Events of Default.”

 

Grantor.  The word “Grantor” means American TeleSource International, Inc., its
successors and assigns.

 

Guarantor.  The word “Guarantor” means and includes without limitation each and
all of the guarantors, sureties, and accommodation parties in connection with
the Indebtedness.

 

Indebtedness.  The word “Indebtedness” means the Indebtedness evidenced by the
Note, including all principal and earned interest, together with all other
Indebtedness and costs and expenses for which Grantor is responsible under this
Agreement or under any of the Related Documents.  In addition, the word
“Indebtedness” includes all other obligations, debts and liabilities, plus
interest thereon, of Grantor, or any one or more of them, to Lender, as well as
all claims by Lender against Grantor, or any one or more of them, whether
existing now or later; whether they are voluntary or involuntary, due or not
due, direct or indirect, absolute or contingent, liquidated or unliquidated;
whether Grantor may be liable individually or jointly with others; whether
Grantor may be obligated as guarantor, surety, accommodation party or otherwise.

 

Lender.  The word “Lender” means GlobalSCAPE, Inc., its successors and assigns.

 

Note.  The word “Note” means the note dated April 27, 2001, in the principal
amount of $200,000.00 from Grantor to Lender, together with all renewals of,
extensions of, modifications of, refinancings of, consolidations of and
substitutions for the note or credit agreement.

 

Related Documents.  The words “Related Documents” mean and include without
limitation all promissory notes, credit agreements, loan agreements,
environmental agreements, guaranties, security agreements, mortgages, deeds of
trust, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

 

2

--------------------------------------------------------------------------------


 

OBLIGATIONS OF GRANTOR.  Grantor warrants and covenants to Lender as follows:

 

Perfection of Security Interest.  Grantor agrees to execute such financing
statement and to take whatever other actions are requested by Lender to perfect
and continue Lender’s security interest in the Collateral.  Upon request of
Lender, Grantor will deliver to Lender any and all of the documents evidencing
or constituting the Collateral, and Grantor will note Lender’s interest upon any
and all chattel paper if not delivered to Lender for possession by Lender. 
Grantor hereby appoints Lender as its irrevocable attorney-in-fact for the
purpose of executing any documents necessary to perfect or to continue the
security interest granted in this Agreement.  Lender may at any time, and
without further authorization from Grantor, file a carbon, photographic or other
reproduction of any financing statement or of this Agreement for use as a
financing statement. Grantor will reimburse Lender for all expenses for the
perfection and the continuation of the perfection of Lender’s security interest
in the Collateral.  Grantor promptly will notify Lender before any change in
Grantor’s name including any change to the assumed business names of Grantor. 
This is a continuing Security Agreement and will continue in effect even though
all or any part of the Indebtedness is paid in full and even though for a period
of time Grantor may not be indebted to Lender.

 

No Violations.  The execution and delivery of this Agreement will not violate
any law or agreement governing Grantor or to which Grantor is a party, and its
certificate or articles of incorporation and bylaws do not prohibit any term or
condition of this Agreement.

 

Enforceability of Collateral.  To the extent the Collateral consists of
accounts, chattel paper, or general intangibles, the Collateral is enforceable
in accordance with its terms, is genuine, and complies with applicable laws
concerning form, content and manner of preparation and execution, and all
persons appearing to be obligated on the Collateral have authority and capacity
to contract and are in fact obligated as they appear to be on the Collateral.

 

Location of the Collateral.  Grantor, upon request of Lender, will deliver to
Lender in form satisfactory to Lender a schedule of real properties and
Collateral locations relating to Grantor’s operations, including without
limitation the following: (a) all real property owned or being purchased by
Grantor; (b) all real property being rented or leased by Grantor; (c) all
storage facilities owned, rented, leased, or being used by Grantor; and (d) all
other properties where Collateral is or may be located.  Except in the ordinary
course of its business, Grantor shall not remove the Collateral from its
existing locations without the prior written consent of Lender.

 

Removal of Collateral.  Grantor shall keep the Collateral (or to the extent the
Collateral consists of intangible property such as accounts, the records
concerning the Collateral) at Grantor’s address shown above, or at such other
locations as are acceptable to Lender.  Except in the ordinary course of its
business, including the sales of inventory, Grantor shall not remove the
Collateral from its existing locations without the prior written consent of
Lender.  To the extent that the Collateral consists of vehicles, or other titled
property, Grantor shall not take or permit any action which would require
application for certificates of title for the vehicles outside the State of
Texas, without the prior written consent of Lender.

 

Transactions Involving Collateral.  Except for inventory sold or accounts
collected in the ordinary course of Grantor’s business, Grantor shall not sell,
offer to sell, or otherwise transfer or

 

3

--------------------------------------------------------------------------------


 

dispose of the Collateral.  While Grantor is not in default under this
Agreement, Grantor may sell inventory, but only in the ordinary course of its
business and only to buyers who qualify as a buyer in the ordinary course of
business.  A sale in the ordinary course of Grantor’s business does not include
a transfer in partial or total satisfaction of a debt or any bulk sale.  Grantor
shall not pledge, mortgage, encumber or otherwise permit the Collateral to be
subject to any lien, security interest, encumbrance, or charge, other than the
security interest provided for in this Agreement, without the prior written
consent of Lender.  This includes security interests even if junior in right to
the security interests granted under this Agreement.  Unless waived by Lender,
all proceeds from any disposition of the Collateral (for whatever reason) shall
be held in trust for Lender and shall not be commingled with any other funds;
provided however, this requirement shall not constitute consent by Lender to any
sale or other disposition.  Upon receipt, Grantor shall immediately deliver any
such proceeds to Lender.

 

Title.  Grantor represents and warrants to Lender that it holds good and
marketable title to the Collateral, free and clear of all liens and encumbrances
except for the lien of this Agreement.  No financing statement covering any of
the Collateral is on file in any public office other than those which reflect
the security interest created by this Agreement or to which Lender has
specifically consented.  Grantor shall defend Lender’s rights to the Collateral
against the claims and demands of all other persons.

 

 Collateral Schedules and Locations.  Insofar as the Collateral consists of
inventory, Grantor shall deliver to Lender, as often as Lender shall require,
such lists, descriptions, and designations of such Collateral as Lender may
require to identify the nature, extent, and location of such Collateral.  Such
information shall be submitted for Grantor and each of its subsidiaries or
related companies.

 

Maintenance and Inspection of Collateral.  Grantor shall maintain all tangible
Collateral in good condition and repair.  Grantor will not commit or permit
damage to or destruction of the Collateral or any part of the Collateral. 
Lender and its designated representatives and agents shall have the right at all
reasonable times to examine, inspect, and audit the Collateral wherever
located.  Grantor shall immediately notify Lender of all cases involving the
return, rejection, repossession, loss or damage of or to any Collateral; of any
request for credit or adjustment or of any other dispute arising with respect to
the Collateral; and generally of all happenings and events affecting the
Collateral or the value or the amount of the Collateral.

 

Taxes, Assessments and Liens.  Grantor will pay when due all taxes, assessments
and liens upon the Collateral, its use or operation, upon this Agreement, upon
any promissory note or notes evidencing the Indebtedness, or upon any of the
other Related Documents.  Grantor may withhold any such payment or may elect to
contest any lien if Grantor is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender’s interest in
the Collateral is not jeopardized in Lender’s sole opinion.  If the Collateral
is subjected to a lien which is not discharged within fifteen (15) days, Grantor
shall deposit with Lender cash, a sufficient corporate surety bond or other
security satisfactory to Lender in an amount adequate to provide for the
discharge of the lien plus any interest, costs, attorneys’ fees or other charges
that could accrue as a result of foreclosure or sale of the Collateral.  In any
contest Grantor shall defend itself and Lender and shall satisfy any final
adverse judgment before enforcement against the Collateral.  Grantor shall name
Lender as an additional obligee under any surety bond furnished in the contest
proceedings.

 

4

--------------------------------------------------------------------------------


 

Compliance with Governmental Requirements.  Grantor shall comply promptly with
all laws, ordinances, rules and regulations of all governmental authorities, nor
or hereafter in effect, applicable to the ownership, production, disposition, or
use of the Collateral.  Grantor may contest in good faith any such law,
ordinance or regulation and withhold compliance during any proceeding, including
appropriate appeals, so long as Lender’s interest in the Collateral, in Lender’s
opinion, is not jeopardized.

 

EXPENDITURES BY LENDER.  If not discharged or paid when due, Lender may (but
shall not be obligated to) discharge or pay any amounts required to be
discharged or paid by Grantor under this Agreement, including without limitation
all taxes, liens, security interests, encumbrances, and other claims, at any
time levied or placed on the Collateral.  Lender also may (but shall not be
obligated to) pay all costs for insuring, maintaining and preserving the
Collateral.  All such expenditures incurred or paid by Lender for such purposes
will then bear interest at the Note rate from the date incurred or paid by
Lender to the date of repayment by Grantor.  All such expenses shall become a
part of the Indebtedness and, at Lender’s option, will (a) be payable on demand,
(b) be added to the balance of the Note and be apportioned among and be payable
with any installment payments to become due during either (i) the term of any
applicable insurance policy or (ii) the remaining term of the Note, or (c) be
treated as a balloon payment which will be due and payable at the Note’s
maturity.  This Agreement also will secure payment of these amounts.  Such right
shall be in addition to all other rights and remedies to which Lender may be
entitled upon the occurrence of an Event of Default.

 

EVENTS OF DEFAULT.  Each of the following shall constitute an Event of Default
under this Agreement:

 

Default on Indebtedness.  Failure of Grantor to make any payment when due on the
Indebtedness.

 

Other Defaults.  Failure of Grantor to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement of in any of the
Related Documents or in any other agreement between Lender and Grantor.

 

Default in Favor of Third Parties.  Should Borrower or any Grantor default under
any loan, extension of credit, security agreement, purchase or sales agreement,
or any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s or Grantor’s ability
to repay the Loans or perform their respective obligations under this Agreement
or any of the Related Documents.

 

False Statements.  Any warranty, representation or statement made or furnished
to Lender by or on behalf of Grantor under this Agreement, the Note or the
Related Documents is false or misleading in any material respect, either now or
at the time made or furnished.

 

Defective Collateralization.  This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
documents to create a valid and perfected security interest or lien) at any time
and for any reason.

 

5

--------------------------------------------------------------------------------


 

Insolvency.  The dissolution or termination of Grantor’s existence as a going
business, the insolvency of Grantor, the appointment of a receiver for any part
of Grantor’s property, any assignment for the benefit of creditors, and type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Grantor.

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any Creditor of Grantor or by any governmental agency against
the Collateral or any other collateral securing the Indebtedness.  This includes
a garnishment of any of Grantor’s deposit accounts with Lender.

 

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or such Guarantor dies or becomes
incompetent.

 

Adverse Change.  A material adverse change occurs in Grantor’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

 

Insecurity.  Lender, in good faith, deems itself insecure.

 

RIGHTS AND REMEDIES ON DEFAULT.  If an Event of Default occurs under this
Agreement, at any time thereafter, Lender shall have all the rights of a secured
party under the Texas Uniform Commercial Code.  In addition and without
limitation, Lender may exercise any one or more of the following rights and
remedies:

 

Accelerate Indebtedness.  Lender may declare the entire Indebtedness immediately
due and payable, without notice.

 

Assemble Collateral.  Lender may require Grantor to deliver to Lender all or any
portion of the Collateral and any and all certificates of title and other
documents relating to the Collateral.  Lender may require Grantor to assemble
the Collateral and make it available to Lender at a place to be designated by
Lender.  Lender also shall have full power to enter, provided Lender does so
without a breach of the peace or a trespass, upon the property of Grantor to
take possession of and remove the Collateral.  If the Collateral contains other
goods not covered by this Agreement at the time of the repossession, Grantor
agrees Lender may take such other goods, provided that Lender makes reasonable
efforts to return them to Grantor after repossession.

 

Sell the Collateral.  Lender shall have full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in its own name or that
of Grantor.  Lender may sell the Collateral at public auction or private sale. 
Unless the Collateral threatens to decline speedily in value or is of a type
customarily sold on a recognized market, Lender will give Grantor reasonable
notice of the time after which any private sale or any other intended
disposition of the Collateral is to be made.  The requirements of reasonable
notice shall be met if such notice is given at least ten (10) days before the
time of the sale or disposition.  All expenses relating to the disposition of
the Collateral, including without limitation the expenses of retaking, holding,
insuring, preparing for sale and selling the Collateral, shall become a part of
the Indebtedness secured by this Agreement and shall be payable on demand, with
interest at the Note rate from date of expenditure until repaid.

 

6

--------------------------------------------------------------------------------


 

Appoint Receiver. To the extent permitted by applicable law, Lender shall have
the following rights and remedies regarding the appointment of a receiver:  (a)
Lender may have a receiver appointed as a matter of right, (b) the receiver may
be an employee of Lender and may serve without bond, and (c) all fees of the
receiver and his or her attorney shall become part of the Indebtedness secured
by this Agreement and shall be payable on demand, with interest at the Note rate
from date of expenditure until repaid.

 

Collect Revenues, Apply Accounts.  Lender, either itself or through a receiver,
may collect the payments, rents, income, and revenues from the Collateral. 
Lender may at any time in its discretion transfer any Collateral into its own
name or that of its nominee and receive the payments, rents, income, and
revenues therefrom and hold the same as security for the Indebtedness or apply
it to payment of the Indebtedness in such order of preference as Lender may
determine.  Insofar as the Collateral consists of accounts, general intangibles,
insurance policies, instruments, chattel paper, choses in action, or similar
property, Lender may demand, collect, receipt for, settle, compromise, adjust,
sue for, foreclose, or realize on the Collateral as Lender may determine,
whether or not Indebtedness or Collateral is then due.  For these purposes,
Lender may, on behalf of and in the name of Grantor, receive, open and dispose
of mail addressed to Grantor; change any address to which mail and payments are
to be sent; and endorse notes, checks, drafts, money orders, documents of title,
instruments and items pertaining to payment, shipment, or storage of any
Collateral.  To facilitate collection, Lender may notify account debtors and
obligors on any Collateral to make payments directly to Lender.

 

Obtain Deficiency.  If Lender chooses to sell any or all of the Collateral,
Lender may obtain a judgment against Grantor for any deficiency remaining on the
Indebtedness due to Lender after application of all amounts received from the
exercise of the rights provided in this Agreement.  Grantor shall be liable for
a deficiency even if the transaction described in this subsection is a sale of
accounts or chattel paper.

 

Other Rights and Remedies.  Lender shall have all the rights and remedies of a
secured creditor under the provisions of the Uniform Commercial Code, as may be
amended from time to time.  In addition, Lender shall have and may exercise any
or all other rights and remedies it may have available at law, in equity, or
otherwise.

 

Cumulative Remedies.  All of Lender’s rights and remedies, whether evidenced by
this Agreement or the Related Documents or by any other writing, shall be
cumulative and may be exercised singularly or concurrently.  Election by Lender
to pursue any remedy shall not exclude pursuit of any other remedy, and an
election to make expenditures or to take action to perform an obligation of
Grantor under this Agreement, after Grantor’s failure to perform, shall not
affect Lender’s right to declare a default and to exercise its remedies.

 

MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Agreement:

 

Amendments.  This Agreement, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement.  No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

 

7

--------------------------------------------------------------------------------


 

Applicable Law.  This Agreement has been delivered to Lender and accepted by
Lender in the State of Texas.  If there is a lawsuit, and if the transaction
evidenced by this Agreement occurred in Bexar County, Grantor agrees upon
Lender’s request to submit to the jurisdiction of the courts of Bexar County,
the State of Texas.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas and applicable Federal laws.

 

Attorneys’ Fees and Other Costs.  Lender may hire an attorney to help collect
the Note if Grantor does not pay, and Grantor will pay Lender’s reasonable
attorneys’ fees.  Grantor also will pay Lender all other amounts actually
incurred by Lender as court costs, lawful fees for filing, recording, or
releasing to any public office any instrument securing the Note; the reasonable
cost actually for repossessing, storing, preparing for sale, and selling any
security; and fees for noting a lien on or transferring a certificate of title
to any motor vehicle offered as security for the Note, or premiums or
identifiable charges received in connection with the sale of authorized
insurance.

 

Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

Notices.  All notices required to be given under this Agreement shall be given
in writing, may be sent by telefacsimile (unless otherwise required by law) and
shall be effective when actually delivered or when deposited with a nationally
recognized overnight courier or deposited in the United States mail, first
class, postage prepaid, addressed to the party to whom the notice is to be given
at the address shown above.  Any party may change its address for notices under
this Agreement by giving formal written notice to the other parties, specifying
that the purpose of the notice is to change the party’s address.  To the extent
permitted by applicable law, if there is more than one Grantor, notice to any
Grantor will constitute notice to all Grantors.  For notice purposes, Grantor
will keep Lender informed at all times of Grantor’s current address(es).

 

Power of Attorney.  Grantor hereby appoints Lender as its true and lawful
attorney-in-fact, irrevocably, with full power of substitution to do the
following:  a) to demand, collect, receive, receipt for, sue and recover all
sums of money or other property which may now or hereafter become due, owing or
payable from the Collateral; (b) to execute, sign and endorse any and all
claims, instruments, receipts, checks, drafts or warrants issued in payment for
the Collateral; (c) to settle or compromise any and all claims arising under the
Collateral, and, in the place and stead of Grantor, to execute and deliver its
release and settlement for the claim; and (d) to file any claim or claims or to
take any action or institute or take part in any proceedings, either in its own
name or in the name of Grantor, or otherwise, which in the discretion of Lender
may seem to be necessary or advisable.  This power is given as security for the
Indebtedness, and the authority hereby conferred is and shall be irrevocable and
shall remain in full force and effect until renounced by Lender.

 

Severability.  If a court of competent jurisdiction finds any provision of this
Agreement to be invalid or unenforceable as to any person or circumstance, such
finding shall not render that provision invalid or unenforceable as to any other
persons or circumstances.  If feasible, any such offending provision shall be
deemed to be modified to be within the limits of enforceability or validity; 
however, if the offending provision cannot be so modified, it shall be stricken
and all other provisions of this Agreement in all other respects shall remain
valid and enforceable.

 

8

--------------------------------------------------------------------------------


 

Successor Interests.  Subject to the limitations set forth above on transfer of
the Collateral, this Agreement shall be binding upon and inure to the benefit of
the parties, their successors and assigns.

 

Waiver.  Lender shall not be deemed to have waived any rights under this
Agreement unless such waiver is given in writing and signed by Lender.  No delay
or omission on the part of Lender in exercising any right shall operate as a
waiver of such right or any other right.  A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement.  No prior waiver by lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender’s rights or of
any of Grantor’s obligations as to any future transactions.  Whenever the
consent of Lender is required under this Agreement, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

 

FACSIMILE DOCUMENTS AND SIGNATURES.  For purposes of negotiating and finalizing
this document, if this document is transmitted by facsimile machine (“fax”), it
shall be treated for all purposes as an original document.  Additionally, the
signature of any party on this document transmitted by way of a fax machine
shall be considered for all purposes as an original signature.  Any such faxed
document shall be considered to have the same binding legal effect as an
original document.  At the request of any party, any faxed document shall be
re-executed by each signatory party in an original form.

 

GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS SECURITY AGREEMENT,
AND GRANTOR AGREES TO ITS TERMS.  THIS AGREEMENT IS DATED APRIL 27, 2001.

 

GRANTOR:

LENDER

 

 

 

 

TeleSpan, Inc.

GlobalSCAPE, Inc.

 

 

/s/ H. Doulgas Saathoff

 

/s/ Tim Nicolaou

 

 

 

H. Douglas Saathoff

Tim Nicolaou

Chief Financial Officer

Chief Executive Officer

 

9

--------------------------------------------------------------------------------